Citation Nr: 0902029	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a separate disability rating for a muscle 
injury for service-connected residuals of a gunshot wound to 
the right knee with a fracture of the tibial plateau and 
scars, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in April 2006, at the St. Petersburg RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In a June 2006 decision, the Board denied the claim of 
entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the right knee with a 
fracture of the tibial plateau and scars, but granted a 
separate 10 percent disability rating for degenerative 
arthritis.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an April 2007 order, granted a Joint Motion for Remand, 
vacating the aspect of the Board's June 2006 decision denying 
an increased disability rating for residuals of a gunshot 
wound to the right knee with a fracture of the tibial plateau 
and scars, and remanded the case for compliance with the 
terms of the joint motion. 

Subsequently, a November 2007 Board decision again the claim 
of entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the right knee with a 
fracture of the tibial plateau and scars.  The veteran again 
appealed the Board's decision to the Court, which in a July 
2008 order, granted a Joint Motion for Remand, again vacating 
the aspect of the Board's November 2007 decision denying a 
separate disability rating for a muscle injury for the 
residuals of a gunshot wound to the right knee with a 
fracture of the tibial plateau and scars, and remanded the 
case for compliance with the terms of the joint motion.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a gunshot wound to the right 
knee with a fracture of the tibial plateau and scars are 
productive of slight muscle impairment; the initial muscle 
injury was surgically repaired with no evidence of nerve or 
vascular involvement.


CONCLUSION OF LAW

The criteria for a separate non-compensable rating for a 
muscle injury for the residuals of a gunshot wound to the 
right knee with a fracture of the tibial plateau and scars 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5256, 
5257, 5260, 5261, 5262; 4.73, Diagnostic Codes 5311, 5314 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, an October 2002 letter notified the veteran 
that he must submit evidence that his service-connected 
disability had increased in severity, and advised him of the 
types of medical that he may submit, including statements 
from his doctor or other individuals who are able to describe 
the manner in which his disability has become worse.  There 
was no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, to the 
types of lay evidence he may submit, that his disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, or to the diagnostic criteria for establishing a 
higher rating for his service connected disability.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his April 2006 hearing, the 
veteran testified that he did not want his co-workers to know 
that he wore a knee brace, that he had difficulty walking on 
soft carpet and that instability of the knee was a constant 
problem for him.  Thus, as the Board finds the veteran had 
actual knowledge of this requirement, any failure to provide 
him with adequate notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.

As to the types of lay evidence he may submit, the Board also 
finds that this error was non-prejudicial.  In this regard, 
throughout the course of this appeal, the veteran has 
submitted various statements expressing his own lay 
contentions about how his residuals of a gunshot wound to the 
right knee has increased in severity.  Therefore, as the 
Board also finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

Concerning the element providing that his disability rating 
would be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, the Board concludes that this error was not 
prejudicial.  The RO provided an opportunity to undergo the 
necessary evaluation to assess his current disability, 
including a separate rating for a muscle group injury in 
August 2005 and the veteran did so.  Given the nature of the 
veteran's claim and the fact that the RO scheduled him for an 
examination in connection with his claim that the veteran 
underwent, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating, including the importance of a VA 
examination.  In addition, in the Appellant's Brief submitted 
by the veteran's representative in November 2008, it is 
argued that the medical evidence available supports the 
veteran's argument that his service connected disability is 
of a greater severity than that which he is being compensated 
for and that the Board should grant him a percentage of 
compensation consistent with his disability.  This argument 
shows actual knowledge on the part of the veteran and his 
representative that the veteran's disability is rated based 
on the severity of disability and that there are different 
levels of compensation commensurate with the severity of the 
disability.  The essence of the veteran's representative's 
argument is that the veteran's disability is of such severity 
that he should be given a separate disability rating for a 
muscle injury.  The Board finds that any error with regard to 
this notice element is therefore not prejudicial.  See 
Sanders, 487 F.3d 881.  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a March 2004 statement 
of the case (SOC) provided the veteran with the relevant 
diagnostic criteria for establishing a higher rating for his 
service-connected right knee, and that subsequently, in 
February 2005 and October 2005, supplemental statements of 
the case (SSOC) were issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Although the SOC or SSOC did not provide the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for a separate muscle group injury, the Board finds that this 
error was not prejudicial because the veteran's service-
connected residuals of a gunshot wound was not rated as a 
muscle group injury by the RO. 

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error). 

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claim.  The veteran was also afforded VA 
examinations in December 2002, June 2004 and August 2005 in 
connection with this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

In this case, the veteran contends that his service-connected 
residuals of a gunshot wound to the right knee with fracture 
of the tibial plateau and scars is more disabling than 
contemplated by his current rating.  He contends that he has 
right knee instability as a result of his gunshot wound 
injury, with constant knee pain and tenderness, and as 
evidenced by VA's issuance of a knee brace for his service-
connected right knee disability.  The veteran's current 
residuals of a gunshot wound to the right knee are evaluated 
as 20 percent disabling under Diagnostic Code 5262, the scars 
associated with that injury are evaluated as 10 percent 
disabling under Diagnostic Code 7805, and this rating is 
protected.  The veteran is also receiving a separate 10 
percent evaluation under Diagnostic Code 5003 for 
degenerative arthritis of the knee.  

The joint motion that was the basis for the July 2008 Court 
Order requires that the Board provide further reasons and 
bases for its decision denying an increased disability 
rating.  Specifically, the Board is to address why separate 
evaluations are not in order for the veteran's alleged muscle 
injuries associated with his gunshot wound residuals and 
provide adequate reasons and bases explaining its use of the 
amputation rule as a rationale for the denial of an increased 
rating.  38 C.F.R. § 4.68.  However, in the decision below, 
the Board finds that use of the amputation rule is not 
necessary to explain why an increased rating is being denied. 

Concerning a separate evaluation for a muscle injury, for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability.  See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2008).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. 38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5314 (2008) provides evaluations for 
disability of MG XIV.  The muscles involved in MG XIV include 
anterior thigh group: sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  The functions affected by these muscles 
include extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of the fascia lata and 
iliotibial band, acting with XVII, in postural support of the 
body or acting with hamstrings in synchronizing the hip and 
knee.  Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (30 percent), and severe (40 percent).

Diagnostic Code 5311 (2008) provides evaluations for 
disability of MG XI.  The muscles involved in MG XI include 
the posterior and lateral crural muscles and muscles of the 
calf: triceps surae (gastrocnemius and soleus); tibialis 
posterior; peroneus longus; peroneus brevis; flexor hallucis 
longus; flexor digitorum longus; popliteus; plantaris.  The 
functions affected by these muscles include propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and flexion of the knee.  Muscle 
disability under this provision is evaluates as follows: 
slight (0 percent); moderate (10 percent); moderately severe 
(20 percent), and severe (30 percent).

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds the criteria 
for a slight or non-compensable separate disability rating 
for a muscle injury have been met.  In this regard, the 
veteran's service medical records indicate that the veteran 
sustained a gunshot wound to the right knee in August 1969.  
There were punctuate anterior and posterior wounds of the 
right knee, located just distal to the articular areas of the 
right knee joint posteriorly and medially.  The wound was 
debrided and allowed to granulate and close without 
difficulty.  There was no evidence of sensory loss or 
vascular injury.  On the date of admission, debridement of 
the wound was carried out.  At discharge in October 1969 
there was full range of motion, and no neurological or 
vascular deficit to the right lower extremity.  There was 
moderate atrophy in the quadriceps and calf muscles, with 
steady improvement.  He was discharged to duty with a 3-month 
temporary profile.  Diagnoses were gunshot wound, right knee, 
with retained bullet in the right tibia; open fracture of the 
right tibial plateau.  At separation in January 1972, the 
gunshot wound was noted, but the veteran's extremities were 
evaluated as normal.

More recently, despite this history and the veteran's 
consistent complaints of right knee pain and fatigability, 
the August 2005 VA examiner specifically stated that it did 
not appear that the veteran had a muscle injury.  There was 
no pain of the muscles, and muscle strength was assessed as 
normal.  No other symptoms were reported.  Furthermore, 
neither the June 2004 nor the December 2002 VA examiners made 
any mention of a muscle injury when evaluating the veteran's 
service-connected residuals of a gunshot wound to the right 
knee. 

Thus, the Board finds that a separate non-compensable, but no 
higher, evaluation for a slight muscle group injury is 
warranted.  In this regard, the August 2005 VA examiner 
specifically stated that it did not appear that the veteran 
had a muscle injury.  However, the veteran's service medical 
records indicate that the veteran received a superficial 
wound with brief treatment and return to duty, as well as 
healing with good functional results.  In this regard, the 
veteran was placed on temporary profile then returned to duty 
and at the time of his January 1972 separation examination, 
the gunshot wound was noted, but the veteran's extremities 
were evaluated as normal.  The veteran's service medical 
records note moderate atrophy of the quadriceps and calf 
muscles, but that this steadily improved.  Although the 
veteran's wound was debrided, there are no apparent residuals 
and there is no evidence of any loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to sound side.  38 
C.F.R. § 4.56(d)(2).  Thus, although the veteran's August 
1969 muscle injury meets some of the criteria for a slight 
muscle injury and some of the criteria for a moderate 
disability, the Board finds that the veteran's overall 
clinical picture is more accurately reflected by a slight 
disability rating, given the August 2005 VA examiner's 
findings that it did not appear that the veteran had a 
current muscle injury.  See 38 C.F.R. § 4.7.  Accordingly, 
the veteran is entitled to a separate non-compensable 
disability evaluation for his muscle injury.

In addition, although the veteran presented with complaints 
of fatigue and pain, the Board finds that the veteran is not 
entitled to a compensable evaluation under the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, the August 2005 VA 
examiner noted that the veteran's pain was inside the knee 
joint and not in his muscles.  Similarly, the August 2005 VA 
examiner stated that the veteran's muscle strength was normal 
and he could move the joint through range of motion with 
endurance and strength.  Therefore, the Board concludes that 
a compensable evaluation for the veteran's gunshot wound to 
the right knee is not warranted under Diagnostic Codes 5311 
or 5314.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a gunshot wound to the right knee has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In fact, the 
August 2005 VA examiner found that the veteran's muscle 
injury had no effects on the veteran's occupation.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to a separate, non-compensable disability rating 
for service-connected residuals of a gunshot wound, right 
knee, with fracture of the tibial plateau and scars, is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


